Citation Nr: 1760649	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from January 1962 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, found that new and material evidence had not been submitted and continued its previous denial of service connection for a right knee disability.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in October 2017.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied service connection for a right knee disability.  The Veteran filed a Notice of Disagreement and new and material evidence was received.  The RO subsequently denied service connection in a June 1994 rating decision.  In a July 1994 signed statement, the Veteran stated that he wished to withdraw his appeal.  

2.  The evidence received since the June 1994 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a right knee disability have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The issue adjudicated herein has been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The claim of service connection for a right knee disability was denied in a June 1992 rating decision and again in a 1994 decision because there was no evidence to show a right knee disability in service.  The evidence of record at the time of the June 1994 rating decision consisted of the Veteran's DD Form 214, service treatment records, the Veteran's Application for Compensation, a June 1992 VA Examination, 1991 treatment records, and October 1993 bilateral knee x-rays.  

The Veteran was notified of this decision and his procedural rights by letter dated in July 1994.  He withdrew his appeal in July 1994 and did not submit additional evidence within a year following this notification and withdrawal letter.  As such, the Board finds the June 1994 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the June 1994 rating decision, treatment records from US Davis, Kaiser Permanente, and J.S., M.D. have been received.  Furthermore, additional statements from the Veteran, including hearing testimony, and buddy statements have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a right knee disability.  The evidence is new, as it was not part of the record at the time of the June 1994 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence suggests that the Veteran's right knee disability is related to service.  Specifically, the Veteran has submitted statements, including a buddy statement, and testified that he injured his right knee while playing racquetball to keep physically fit before retirement from service in 1974.  Accordingly, the evidence is new and material and the claim of service connection for a right knee disability is reopened. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a right knee disability is granted.  


REMAND

The Veteran has been assessed with right knee osteoarthritis and asserts this right knee disability was incurred in service while he was playing racquetball before his retirement in 1974.

The Veteran has not been provided a VA examination and finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence suggests that the Veteran has a current disability which may have had its onset in military service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the Board finds that a remand is warranted in order for a 
VA examination to be scheduled to assess the nature and etiology of his right knee disability.  




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all right knee disabilities found on examination and identified during the pendency of this claim.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed right knee disability had its onset during military service or is otherwise etiologically related to such service, including any injuries incurred while he was playing racquetball in service.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  Specifically, the examiner should consider the Veteran's testimony and the buddy statement submitted in April 2017 indicating that the Veteran injured his right knee while playing racquetball.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case addressing all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


